Citation Nr: 9909491	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for blisters on both 
feet.

2.  Entitlement to service connection for a disorder of the 
eyes characterized by sensitivity to light.

3.  Entitlement to service connection for the residuals of 
fractures of the toes.

4.  Entitlement to service connection for the residuals of 
fractures of the fingers.

5.  Entitlement to service connection for the residuals of a 
left arm injury.

6.  Entitlement to service connection for benign laryngeal 
tumors and lipomas, to include as secondary to Agent Orange 
exposure.

7.  Entitlement to service connection for the residuals of 
Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran had active service from May 
1966 to August 1969.


REMAND

Upon a preliminary review of the case, the Board notes that, 
in a September 1996 VA forms 21-4138 (Statement in Support of 
Claim) and during his October 1997 appeal hearing before a 
hearing officer, the veteran indicated that he was treated 
for his various claimed disorders at the VA Medical Centers 
in Kansas City, Missouri; Lincoln, Nebraska; Omaha, Nebraska; 
and Topeka, Kansas.  In this regard, the claims folder 
contains evidence showing that in October 1997 the RO 
requested the medical records from the Kansas City VA Medical 
Center (VAMC) for the period including from May 1966 to the 
present; however, the RO was informed that such records had 
been transferred to the VAMC in Shreveport, Louisiana during 
1972.  And, in March 1998, the RO attempted to obtain the 
veteran's records from the Shreveport VAMC.  Nevertheless, 
the record neither contains the veteran's medical records 
from the Shreveport VAMC, nor includes any evidence from this 
facility noting that such records are unavailable.  As well, 
the Board notes the claims folder neither contains the 
veteran's medical records from the Omaha VAMC and the Topeka 
VAMC, nor includes any indication that the RO has attempted 
to obtain such records.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the veteran's 
medical records from the Shreveport VAMC, Omaha VAMC and 
Topeka VAMC are obtained, or that the record on appeal 
contains documentation indicating that such records are 
unavailable.

In addition, during the October 1997 appeal hearing, the 
veteran indicated that he was treated for his disorder of the 
eyes by various health care providers, including the Tobin 
Eye Institute, as well as that he was treated for his feet 
disorder at the Methodist Hospital, which is currently named 
the Heartland West Hospital.  However, as the claims file 
does not contain these treatment records and as the Board 
deems that any such records would be necessary for appellate 
review, the RO should ascertain whether such records exist 
and, if so, incorporate them into the veteran's file.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and request him to complete VA Forms 21-
4142 (Authorization for the Release of 
Information) for all private health care 
providers that have treated him for his 
disorders of the eyes and feet, to 
include the Tobin Eye Institute and the 
Methodist/Heartland West Hospital.  
Subsequently, the RO should attempt to 
obtain these treatment records and 
associate them with the claims file.  If 
the search for the veteran's treatment 
records is negative, or if the veteran's 
response to the RO's inquiry regarding 
these treatment records is negative, 
documentation to that effect should be 
placed in the veteran's claims folder.

2.  The RO should attempt to obtain the 
veteran's treatment records from the 
Omaha VAMC, Topeka VAMC, and Shreveport 
VAMC from May 1966 to the present.  If 
the search for these records has 
negative results, the claims file must 
be properly documented with information 
obtained from the VA facilities 
indicating that these records were not 
available.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims in light of any 
additional evidence.  If the 
determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.





Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


